DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock et al (US 2016/0374752 A1, heretofore referred to as Hancock) in view of Hoffmann et al (US 2008/0290856 A1, heretofore referred to as Hoffmann).

Regarding claim 1, Hancock teaches an apparatus (Hancock; Fig 2 and Par 0064) comprising: a circuit (Hancock; Fig 2, Element 200 and Par 0081) including an input side (Hancock; Fig 2, Element 200, side with elements connected to 230 and Par 0081) and an output side (Hancock; Fig 2, Element 200, side with Elements connected to 232 and Par 0081); an isolation barrier of non-conductive material positioned between the input side and the output side (Hancock; Fig 2, Element 202 and Par 0089; Hancock teaches a dielectric is used between the two waveguides of the waveguide isolator); an input waveguide launch (Hancock; Fig 2, Element 230) of conductive material extending from the input side toward the isolation barrier (Hancock; Fig 2, Element 210 and Par 0086; Hancock teaches a microwave path signal line); an output waveguide launch (Hancock; Fig 2, Element 232) of conductive material extending from the output side toward the isolation barrier (Hancock; Fig 2, connection between 232 and 204 and Par 0086; Hancock teaches the output of the waveguide is sent to the rest of the circuit); and a waveguide coupled to the input waveguide launch and output waveguide launch (Hancock; Fig 2, Element 202, Par 0084, and Par 0086), the waveguide positioned across the isolation barrier for electromagnetic coupling between the input waveguide launch and the output waveguide launch at microwave frequencies (Hancock; Fig 2, Element 220, Par 0084, and Par 0086; Hancock teaches a microwave generator feeding the waveguide) and isolation between the input waveguide launch and the output waveguide launch at sub-microwave frequencies (Hancock; Par 0084 and Par 0086; Hancock teaches preventing RF radiation).	
Hancock does not teach a substrate including an input side and an output side.
Hoffmann teaches a substrate  (Hoffmann; Fig 4, Par 0031, and Par 0059; Hoffmann teaches mounting to a substrate) including an input side (Hoffmann; Fig 4, Element 13 and Par 0055) and an output side (Hoffmann; Fig 4, Element 11 and Par 0058)
	Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the apparatus of Hancock with the substrate of Hoffman in order to have a smaller device (Hoffmann; Par 0031).

Regarding claim 2, the combination of Hancock and Hoffman teaches the apparatus of claim 1.  Hancock further teaches wherein the waveguide electromagnetically couples a microwave frequency signal across the isolation barrier (Hancock; Par 0084 and Par 0086; Hancock teaches a microwave signal is coupled across the waveguide), and the waveguide includes a dielectric to constrain the microwave frequency signal within the waveguide due to total internal reflection at boundaries of the dielectric (Hancock; Par 0088, 0089, and 0096; Hancock teaches a dielectric is used between the two waveguides of the waveguide isolator to reduce loss from reflections in the waveguide).

Regarding claim 3, the combination of Hancock and Hoffman teaches the apparatus of claim 2.  Hancock further teaches wherein the isolation barrier is greater than one quarter wavelength of the microwave frequency signal (Hancock; Par 0030; Hancock teaches the waveguide may have an overlap in quarter wavelength sections, meaning it can be greater than one quarter wavelength).

Regarding claim 4, the combination of Hancock and Hoffman teaches the apparatus of claim 1.  Hancock further teaches wherein the waveguide includes waveguide material with an overlap gap at the isolation barrier (Hancock; Par 0030; Hancock teaches the waveguide may have an overlap in quarter wavelength sections).

Regarding claim 5, the combination of Hancock and Hoffman teaches the apparatus of claim 1.  Hancock further teaches wherein the waveguide includes waveguide material with a butt gap at the isolation barrier (Hancock; Par 0029; Hancock teaches the outer surface of the sleeve may be flush with the input and output sections of the isolator).

Regarding claim 6, the combination of Hancock and Hoffman teaches the apparatus of claim 1.  Hancock further teaches wherein the waveguide includes waveguide material with a gap at the isolation barrier, the gap including a dielectric (Hancock; Par 0023; Hancock teaches a gap with an insulating material, i.e. a dielectric).

Allowable Subject Matter
Claims 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 7, the specific limitations of  “… further comprising: an input for receiving a floating analog signal; and an upconverter coupled between the input and the input waveguide launch, the upconverter to modulate the floating analog signal to a microwave frequency analog signal.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 8-12 are objected to for depending from objected claim 7.
In claim 19, the specific limitations of  “… wherein the input connector is coupled to the input waveguide launch, and the output connector is coupled to the output waveguide launch; and a ground referenced test system including an input port for receiving a ground referenced test signal representing the floating signal from the output of the probe, wherein the input port of the test system is galvanically isolated from the device under test.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 20 is objected to for depending from objected claim 19.
Claims 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance: In claim 13, the specific limitations of  “…modulating the amplified floating analog signal into a microwave frequency analog signal; and transmitting the microwave frequency analog signal across an isolation barrier through a waveguide, the waveguide positioned across the isolation barrier for electromagnetic coupling between an input side and an output side at microwave frequencies and isolation between the input side and the output side at sub-microwave frequencies.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 14-18 are allowed for depending from allowable claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Campbell teaches a ground referenced test system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM S CLARKE/Examiner, Art Unit 2858                                                                                                                                                                                                        
/ALVARO E FORTICH/Primary Examiner, Art Unit 2858